185 F.2d 401
GARLINv.CURRIE.
No. 13138.
United States Court of Appeals, Fifth Circuit.
November 28, 1950.

Robert D. Ross, Miami, Fla., for appellant.
No counsel entered for appellee.
Before HUTCHESON, Chief Judge, and McCORD and BORAH, Circuit Judges.
PER CURIAM.


1
The suit, brought under Section 205 of the Housing and Rent Act of 1947, 50 U. S.C.A. Appendix, § 1895, was for $840 for rent overcharges.


2
The district judge, "being persuaded", as he says, "by the authority of Fields v. Washington, 3 Cir., 173 F.2d 701", and noticing "ex mero motu its lack of jurisdiction", dismissed the cause because the amount in controversy was less than $3,000.


3
Plaintiff, appealing, is here insisting that the district judge erred. In addition to presenting supporting reasons for his view, he cites, as better reason, Adler v. Northern Hotel Co., 7 Cir., 175 F.2d 619, writ of certiorari denied, Arlington, Inc., v. Mayer, 339 U.S. 965, 70 S. Ct. 1000, and many district court cases taking a view contrary to that expressed in the Fields case.


4
We agree with appellant. The judgment is reversed and the cause is remanded for further and not inconsistent proceedings.


5
BORAH, Circuit Judge.


6
I dissent.